Citation Nr: 9926537	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  96-34 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a head injury, including 
headaches.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran was on active military duty from June 1969 to 
November 1975; his net active service during this period 
included one year, nine months, and fifteen days.  

This appeal arose from a May 1996 rating action of the 
Pittsburgh, Pennsylvania, regional office (RO).  By that 
decision, the RO determined that new and material evidence 
sufficient to reopen previously denied claims of entitlement 
to service connection for residuals of a head injury, 
including headaches, and a cervical spine disability had not 
been received.  Following notification of the adverse action, 
the veteran perfected a timely appeal of the May 1996 
decision.  

Thereafter, in August 1998, the Board of Veterans' Appeals 
(Board) denied the applications to reopen the previously 
denied claims.  The veteran appealed the Board's denial, and 
in February 1999, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) vacated the Board's 
August 1998 decision and remanded the issues to the Board for 
re-adjudication consistent with a December 1998 Appellee's 
Motion to Remand, and to Stay Proceedings.  


REMAND

By a decision dated in March 1988, the Board previously 
denied claims of entitlement to service connection for 
residuals of head and neck injuries.  Consequently, claims 
for service connection for residuals of a head injury, 
including headaches, and for a cervical spine disability may 
be considered on the merits only if "new and material 
evidence" has been received since the time of the 

Board's March 1988 decision.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991); 38 C.F.R. § 3.156 (1998); Manio v. Derwinski, 
1 Vet.App. 140, 145 (1991); Evans v. Brown, 9 Vet.App. 273 
(1996).  

The Board must consider the question of whether new and 
material evidence has been submitted because the matter goes 
to the Board's jurisdiction to reach the underlying claims 
and adjudicate the claims on a de novo basis.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board 
finds that new and material evidence has not been offered, 
the analysis ends at that point, and the determinations made 
by the RO in that regard are irrelevant.  Id.  Further 
analysis beyond consideration of whether the evidence 
submitted in the effort to reopen is new and material is 
neither required nor permitted.  Id.  at 1384.  See also 
Butler v. Brown, 9 Vet.App. 167, 171 (1996).  

In September 1998, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued an opinion which 
overturned the test for materiality established by the Court 
in Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (the 
so-called "change in outcome" test).  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge  
mandated that materiality be determined solely in accordance 
with the definition provided in 38 C.F.R. § 3.156(a).  

A review of the record in the present case indicates that the 
RO, in its May 1996 decision, and the Board in its August 
1998 decision, employed the now-invalidated Colvin test when 
addressing the veteran's claims to reopen.  Specifically, in 
its May 1996 decision, as well as in the statement of the 
case (SOC) which was furnished to the veteran in July 1996 
and the supplemental statement of the case (SSOC) and hearing 
officer's decision which was sent to the veteran in March 
1997, the RO stated that, "[t]o justify a reopening of a 
claim on the basis of new and material evidence, there must 
be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  (Emphasis added.)  


The Court has held that, when the Board proposes to address 
in its decision a question that has not yet been addressed by 
the RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the SOC and/or SSOC fulfills the 
regulatory requirements.  See 38 C.F.R. § 19.29 (1998).  If 
not, the matter must be remanded in order to avoid prejudice 
to the claimant.  Bernard v. Brown, 4 Vet.App. 384, 393 
(1993).  

In this regard, the Board notes that the veteran has not yet 
been afforded an opportunity to present argument and/or 
evidence to the RO on the matter of why his claim should be 
reopened under § 3.156(a), nor has he been provided a SOC or 
SSOC which reflects consideration of the § 3.156(a) standard 
for materiality alone, without reference to the Colvin 
"change in outcome" test.  Consequently, in order to ensure 
that the veteran receives full due process of law and that 
the possibility of prejudice is avoided, the Board will 
remand the matter to the RO.  38 C.F.R. § 19.9 (1998).  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:  

1.  The RO should contact the veteran and 
inform him of his right to present 
additional argument and/or evidence on 
the matters on appeal.  The additional 
material received, if any, should be 
associated with the claims folder.  

2.  The RO should make an effort to 
ensure that all relevant records of VA 
treatment have been obtained for review, 
including records of any recent follow-up 
treatment that the veteran may have 
received.  The 

additional material received, if any, 
should be associated with the claims 
folder.  

3.  The RO should thereafter take 
adjudicatory action on the veteran's 
claims.  In so doing, the RO should 
consider and apply the provisions of 
38 C.F.R. § 3.156(a) and the holding of 
the Federal Circuit in Hodge.  If any 
benefit sought is denied, a SSOC should 
be issued.  The SSOC should contain, in 
particular, a summary of the provisions 
of 38 C.F.R. § 3.156(a) and a discussion 
of how they affect the RO's 
determination.  38 C.F.R. §§ 19.29, 19.31 
(1998).  Consideration should be given to 
the entire record, including evidence 
submitted since issuance of the October 
1997 SSOC.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Booth v. Brown, 
8 Vet.App. 109 (1995); Quarles v. Derwinski, 3 Vet.App. 129, 
141 (1992); and Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


